Citation Nr: 1428773	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967-including honorable service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefit sought on appeal.

In March 2009, the Veteran appeared and testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the Veteran's claims file.  The Veteran withdrew his request for a hearing before a member of the Board.  

The Veteran's claim was remanded in October 2012, and the case has been returned to the Board for adjudication.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time.
 
2.  Arthritis was not manifest during service or within one year of separation from service, and is not attributable to service, to include exposure to herbicides such as Agent Orange.

3.  Peripheral neuropathy was not manifest during service or within one year of separation from service, and is not attributable to service, to include exposure to herbicides such as Agent Orange.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by military service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Peripheral neuropathy was not incurred in or aggravated by military service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in July 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The 2007 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board notes that specific attempts were made to obtain the private treatment records from Dr. V.S. in Terre Haute, Indiana, dating back to the early-1970s.  In a February 2012 letter to the Veteran, he was requested to submit any outstanding private treatment records he had in possession, including those for Dr. V.S.  He was also asked to provide releases for any outstanding records.  The Veteran submitted releases for the records from Dr. V.S., which may have been kept at Sullivan County Community Hospital or Terre Haute Regional Hospital.  The Veteran also submitted a statement indicating that these records have been destroyed.  This was also confirmed in a March 2012 response from the Terre Haute Regional Hospital indicating that any records older than 7 years old have been destroyed.  The Board finds all reasonable attempts to obtain these private records have been made, and additional attempts to try and obtain them would be futile.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided a VA examination for his peripheral neuropathy in March 2012.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's peripheral neuropathy was not due to or aggravated by an event, disease, or injury incurred during active service-including exposure to Agent Orange.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for peripheral neuropathy.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim of entitlement to service connection for arthritis.  However, the Board finds that a VA examination is not necessary in order to render a decision as to this issue.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no credible lay or medical evidence that the Veteran was treated for symptoms indicative of arthritis in service or within the first post-service year.  The information of record includes a current diagnosis of osteoarthritis, but does not show that this disability is related to an event, injury, or disease incurred during service-including exposure to Agent Orange.  Although the Veteran has asserted a relationship, the question of a relationship between arthritis and exposure to herbicides is a complex medical issue far beyond the competence of a lay person.  Thus, his bare assertions cannot service to suggest an association between the claimed disability and service so as to meet the criteria for obtaining an examination or opinion.  Accordingly, a VA examination is not warranted.  

As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Given the March 2012 VA examination and report; the association of outstanding private treatment records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Arthritis and organic diseases of the nervous system are deemed to be chronic diseases under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The Veteran's service records clearly demonstrate that he served in the Republic of Vietnam during the required period.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange, in service.  See id. 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, such as acute and subacute peripheral neuropathy shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  The regulations, however, do not provide presumptive service connection for arthritis based on exposure to Agent Orange.  38 C.F.R. § 3.307, 3.309.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 57586-57589 (1996).

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis.  Again, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating these claims, the Board must assess the competency and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends he has osteoarthritis and peripheral neuropathy due to service, including the presumed exposure to Agent Orange during service.  For the reasons detailed below, the Board finds that the preponderance of the evidence is against awarding service connection for osteoarthritis and peripheral neuropathy on a direct or presumptive basis.  

First, the most probative evidence does not show that he was diagnosed as having peripheral neuropathy or arthritis within the first year following service.  The Veteran originally reported some treatment as early as 1973, and then later reported treatment in 1968 (immediately following discharge from service) for back and knee problems.  The available treatment records from the 1970s and 1980s only show the Veteran's reports of post-service, work-related injuries.  In the course of this treatment, he did not report any problems with arthritis and peripheral neuropathy during his military service or in the first post-service year to the treating professionals.  The Board finds this medical evidence in conjunction with the Veteran's treatment more probative than his statements made in conjunction with his claim for service connection many years later.  Additionally, in his claim for service connection he indicated treatment for peripheral neuropathy as early as 1995 and accelerated arthritis as early as 1986.  Additionally, arthritis is not a disability for presumptive service connection purposes due to Agent Orange.  Nevertheless, as neither peripheral neuropathy, nor arthritis are shown by credible evidence to have manifested to a compensable degree within the Veteran's first post-service year, service connection on a presumptive basis, to include as due to Agent Orange exposure, is not warranted.  

Thus, the question that remains is whether the Veteran has peripheral neuropathy and arthritis directly related to an event, injury, or disease in service or directly related to Agent Orange exposure.  For the reasons explained below, the Board finds he does not.  

In reaching this determination, the Board notes that no medical professional has linked the Veteran's arthritis or peripheral neuropathy to his military service.  In that regard, the Board finds that VA and private treatment records showing treatment for arthritis and peripheral neuropathy, but not linking it to any exposures in service of significant probative value.

There is no question that the Veteran has osteoarthritis as shown in his private and VA treatment records.  The Board finds that the competent and credible evidence shows that the Veteran's arthritis is not related to his active duty-including exposure to Agent Orange.  The Board finds that the most probative evidence of record shows that the Veteran's joint problems had their onset many years following service and in conjunction with his post-service employment and injuries.  Of note, the Veteran's post-service employment included work as a coal miner, construction worker, shear operator, and laborer.  

A review of the Veteran's SSA records show that he was disabled following a post-service work injury in 1977.  In conjunction with his claim for SSA disability benefits, the Veteran's orthopedist indicated that the Veteran reported he injured his back at work in January 1977.  He had subsequent back surgeries with adhesive arachnoiditis status-post three laminectomies and lateral bilateral spinal fusion.  He also had a subsequent left knee replacement.  In conjunction with his SSA claim and later treatment for joint problems, the Veteran did not any in-service trauma to his back or other joints, nor did any medical professional attribute any arthritis to his presumed exposure to Agent Orange.  The Board finds that his concurrent statements associated with his treatment for joint problems to be credible and more probative as to etiology of his arthritis than his later contentions that he has accelerated arthritis due to service including Agent Orange.  

Regarding his peripheral neuropathy claim, the Veteran was first noted to have motor and sensory loss in the bilateral lower extremities as early as the 1980s.  He was diagnosed as having peripheral neuropathy in 2007 after describing burning and numbness in his feet.  

The Board also finds the opinion of the March 2012 VA examiner highly probative as to the etiology of the Veteran's peripheral neuropathy.  Although the Veteran declined to complete the examination, the examiner indicated that there is evidence of right, mild peroneal motor neuropathy.  The examiner concluded that the claimed peripheral neuropathy was less likely than not due to an in-service injury, disease, or event, because his neuropathies are more likely than not related to a compression of his nerve and not due to his Agent Orange exposure.  In reaching this conclusion, the examiner indicated:

Peripheral neuropathy was diagnosed in 2007 without rigorous application of diagnostic criteria.  The diagnosis appears to have been made on the Veteran's complaint of numbness.  The Veteran also has a long history of lumbar radiculopathy and had noted that he has had numbness since at least 1978 which is about the time of his back problems and surgeries could therefore be associated with the radiculopathy.  Objective testing (EMG) was attempted and the left lower extremity did not reveal abnormality.  An isolated mild right peroneal motor neuropathy was found.  The Veteran refused further testing.  With the findings of no abnormality in the left lower extremity the diagnosis of a diffuse peripheral polyneuropathy cannot be made.  Therefore without this diagnosis it cannot be linked to exposure to Agent Orange or his service.  The carpal tunnel and peroneal neuropathies are not related to Agent Orange and are more often related to a compression of the nerves.

There is no clinical opinion to the contrary.

Again, the Board has considered the Veteran's lay statements that he sought treatment for joint pain, swelling, and inflammation as early as 1968 for back and knee problems (including injections in the knees, elbows, and back) and had continuous symptoms since.  As discussed above, however, although the Veteran is competent to report his symptoms immediately following service, his statements lack credibility and are outweighed by the later medical evidence of record.  At no time during his treatment for back and knee problems, beginning in the late-1970s did the Veteran report ongoing problems in those areas since the late-1960s.  Moreover, the competent and credible medical evidence of record at the time of his treatment for back and knee problems attribute his symptoms to his post-service employment-namely, his work in the coal mines.  The Board finds that the contemporaneous medical evidence associated with his treatment in the 1970s and 1980s is more probative as to the onset of his knee and back problems, and outweighs the Veteran's current contentions that the onset of his arthritis (back and knee problems) was immediately following service with continuity since.  

In summary, there is no objective evidence of arthritis or peripheral neuropathy during service or for many years thereafter.  Additionally, the most competent evidence of record did not show any link between the Veteran's arthritis and peripheral neuropathy and his presumed exposure to Agent Orange.  Moreover, the Board has found that the Veteran's statements lack credibility as to his contentions of continuity of symptomatology and are assigned significantly less probative weight than the medical evidence of record. 

The Board is sympathetic to the Veteran's assertions, but the evidence of record shows no competent and credible link between the arthritis and peripheral neuropathy and his military service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for arthritis is denied.

Service connection for peripheral neuropathy is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


